Title: Extracts from the Gazette, 1729
From: Franklin, Benjamin
To: 


The Pennsylvania Gazette usually printed several columns of intelligence, from out-of-town and foreign newspapers or from private letters; and essays, which might be reprinted from English periodicals, contributed by a member of the Junto or a reader, or written by Franklin himself. But every issue carried local news, reports, advertisements, squibs, and announcements. To illustrate the variety of these materials originating in Philadelphia that Franklin worked with in his paper, short selections will be made for the years 1729–47 and will be grouped together at the end of the calendar year in which they appeared instead of inserted separately in their proper chronological places. They show Franklin, his family and friends, and the people and events which reflected or excited his interests. Pieces perhaps trivial are included in these Gazette selections because their style is so like Franklin’s that it is probable he wrote them; though to determine now which specific paragraphs are his is impossible. No attempt is made to reproduce the exact typography, especially in the case of advertisements. The imprint of the last issue of the Gazette for each year will appear as the final extract for that year.
 

	We hear from Amboy, that all the Persons concern’d with Eanon (the same that dy’d at Sea in his Passage from Dublin to this Place) in counterfeiting the 18d. Bills of New Jersey, are apprehended and secur’d in their Prison. It is not found that any other of the New Bills are counterfeited but those of 18d. And it is remarkable that all Attempts of this Kind upon the Paper Money of this and the neighbouring Provinces, have been detected and met with ill Success. [October 2]



	[Advertisement] Bibles, Testaments, Psalters, Psalm-Books, Accompt-Books, Bills of Lading bound and unbound, Common Blank Bonds for Money, Bonds with Judgment, Counterbonds, Arbitration Bonds, Arbitration Bonds with Umpirage, Bail Bonds, Counterbonds to save Bail harmless, Bills of Sale, Powers of Attorney, Writs, Summons, Apprentices Indentures, Servants Indentures, Penal Bills, Promisory Notes, &c. all the Blanks in the most authentick Forms, and correctly printed; may be had at the Publishers of this Paper; who perform all other Sorts of Printing at reasonable Rates. [October 2]


  
Just Published: Titan Leeds’s Almanack, for the Year, 1730. in his usual plain Method; being far preferable to any yet published in America. To be sold by David Harry at the late Printing-Office of Samuel Keimer, at Three Shillings and nine-pence per Dozen.
N.B. As this Almanack for its Worth has met with universal Reception, it has rais’d the Price of the Copy to £25 a year, for which Reason the Printer cannot afford them under the above-mentioned Price: But gives this Friendly Caution to the Publick, That when they buy Almanacks for 3s. a Dozen, they must not expect Titan Leeds’s, or any so valuable. [October 2]



	And sometime last Week, we are informed, that one Piles a Fidler, with his Wife, were overset in a Canoo near Newtown Creek. The good Man, ’tis said, prudently secur’d his Fiddle, and let his Wife go to the Bottom. [October 16]



	At present the Foreign News of most Consequence to us seems to be that which relates to the Peace with Spain. The four following Paragraphs concerning it, are taken from four different London Papers, of the latest Date that came in the last Vessel from thence to Philadelphia. The two first are from the London Journal and the British Journal, both at this time accounted Government Papers; the third is from the Craftsman, who is suppos’d to be a Whigg Writer, but against the present Administration; the fourth is from Fog’s Journal, (the same that was formerly called Mist’s Journal) always reckoned a Tory Paper. When the Reader has allowed for these Distinctions, he will be better able to form his Judgment on the Affair. [October 23]


  
	  We are inform’d that the following Accident lately happen’d at Merion, viz. A Man had order’d his Servant to take some Fowls in from Roost every Night for fear of the Fox: But one Evening hearing them cry, he look’d out and saw, as he thought, a Fox among them; accordingly he took his Gun, charg’d with Swan Shot, and fir’d at him; when to his Surprize it prov’d to be the Servant’s Arm, which taking down the Fowls he had mistaken for a Fox. The Man receiv’d several Shot, some thro’ his Arm, but none of them are thought to be dangerous. [November 6]


  
[Advertisement] Whereas William Bradford, of New-York, Printer, has basely and villanously forged an Almanack in my Name, which is not only a considerable Damage to me and my Printer, but also an Imposition upon the Publick: I hereby declare the said Almanack is a base and scandalous Counterfeit, printed without my Consent or Knowledge; and earnestly request all that use to buy Almanacks for the Sake of mine or my Father’s Calculations to discourage such a detestable Piece of Villany: And they may be assur’d I will take the most proper Methods to prosecute the said Bradford, in Order to hinder such Male-Practices for the future. As Witness my Hand,
    Burlington Nov. 3. 1729. Titan Leeds


	N.B. The Genuine Leeds’s Almanacks are to be had of David Harry, at the late House of Samuel Keimer, and of William Heurtin, Goldsmith, in New-York. [November 10]


  
[Advertisement] Whereas Titan Leeds has been pleased to send forth a scandalous Advertisement against William Bradford, saying, He has forged an Almanack in my (Titan Leeds) Name, which is a Damage to me, and an Imposition upon the Publick,
These are therefore to inform all Persons, That the above Assertion of Titan Leeds is a base and notorious Falshood; for altho’ his Almanack is Re-printed, upon perusal we find it to be the same with that which is said to be printed at Philadelphia (the Errors in the first Impression excepted) and it is but Justice to the Buyers that the Errors therein should be corrected, the Time of holding Courts in New-York and New-Jersey being all wrong. And whether W. Bradford Re-printed said Almanack or not, he claims a Property in it, because about five Years ago he agreed with Titan for his Copy so long as W. B. liv’d, for a certain Sum of Money, (which Agreement he has under Titan’s Hand) and paid him £20 in Part, and the Remainder he sent in 3 Weeks after he wrote for it. But in the interim the famous Sam. Keimer steps in and offers Titan more Money for it, Titan accepts, and sells it a second Time. When William Bradford told Titan he would sue him for the Non-performance of his Agreement, Titan writes several Letters, praying W.B. not to sue him, because it would Ruin him, and he would pay back the Money; and by the Intreaty of some Friends W. B. did forbear to sue him, or reprint the Almanack, altho’ (as he told Titan) he claimed a Property in it.
Upon the said Bradford’s being thus disappointed, Felix Leeds (Titan’s Brother) publishes an Almanack; No sooner came this forth but Titan and Sam. Keimer send out their Advertisements, and tell the World, That Felix could not write an Almanack, That it was a Counterfeit, a Cheat and Imposition upon the Publick; and this base and abusive Method they continued Year after Year without any Provocation, and W. and A. Bradford lay under their Scandals without Interruption. This Year his Almanack is Re-printed, and he says W. B. has done it, but perhaps he may find himself mistaken, altho’ he claims a Property in it. And perhaps it will be Reprinted until such Time as Titan and Keimer make Satisfaction for the Money, and the gross Lies and Abuses they have cast upon the said Wm. and Andrew Bradford, as well as for Keimer’s Reprinting several Books upon them, to their Damage of above £200. And it’s but a just Reprizal if they Re-print upon him.
And Friend Titan is hereby advertised, That he may expect to be handled in another Manner than this Advertisement, for his so free Charges of Villany, Forgery, Counterfeit, &c.
    New-York, Nov. 10. 1729. William Bradford


	N.B. Felix Leeds’s, Titan Leeds’s and William Birket’s Almanacks, are to be sold by Wholesale and Retail by William Bradford in New-York, and by Andr. Bradford in Philadelphia. [November 13]



	N.B. While the Post to New-York continues his Fortnight Stages, which he has now begun, we shall publish a whole Sheet once a Week as usual, and not a Half Sheet twice a Week, as we have lately done. The Paper will now come out on Tuesdays. [December 9]


  
We hear from Trenton, that on Friday the 5th Instant, a good new Stable belonging to Mr. John Severn, was burnt down to the Ground, in which was consumed five Load of English Hay, and seven Horses were burnt to Death; occasioned by the Carelessness of a Servant, who let a Candle fall among the Hay.
About the same Time a Barn and Stable was burnt near Allen’s-Town: The Owner attempting to save a good Horse he had in the Stable, very narrowly escap’d with his own Life; ’tis observed as something unaccountable in the Nature of Horses, that they are so far from endeavouring to avoid the Danger of Fire, as to stand obstinately and suffer themselves to be burnt; nor will they be led from it unless first made blindfold. [December 16]


  
	  Those Gentlemen and Others who have taken this Gazette from the Beginning, and have not yet answered for the same, are desired to take Notice, that the Pay for the first Three Quarters of a Year only is due to Mr. Keimer the former Publisher; and that their Year with us begins on the second of October last, which was the Date of our first Paper, No. XL. [December 23]


  
Philadelphia : Printed by B. Franklin and H. Meredith, at the New Printing-Office near the Market, where Advertisements are taken in, and all Persons may be supplied with this Paper, at Ten Shillings a Year.

